APPEALS OF MAX NEUBERGER AND RUDOLPH NEUBERGER.Neuberger v. CommissionerDocket Nos. 3035 and 3036.United States Board of Tax Appeals2 B.T.A. 911; 1925 BTA LEXIS 2226; October 19, 1925, Decided Submitted June 9, 1925.  *2226 Samuel Conrad Cohen, Esq., for the taxpayers.  James T. Dortch, Esq., for the Commissioner.  *912  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  These are appeals from determinations of deficiencies in income taxes for the year 1920 in the amounts, respectively, of $293.36 and $96.34.  The error alleged is identical in both appeals, which were heard together, the error being that the Commissioner excluded from deductions on a certain partnership return the pro rata portions of an item of $1,700 alleged by the taxpayer to have been expended for repairs and rearrangements of partitions without increasing the capital assets of the taxpayer, and alleged by the Commissioner to have been a capital expenditure.  FINDINGS OF FACT.  The taxpayers are individuals residing in New York City and are members of the partnership of Neuberger & Co., at 124 Fifth Avenue, in that city.  During the taxable year in question the partnership moved and rearranged the fixtures and partitions in its place of business.  The work consisted of taking down and replacing partitions already in the place of business and in making improvements.  The improvements made were capitalized*2227  by the taxpayer and are not here in issue.  The work of rearranging the partitions was done by contract, and, with the exception of a small addition to the glass therein, no new materials were used.  One hundred dollars represented the fair allocation of the betterment; $1,600 represented the cost of rearrangement and added nothing to the value of the capital assets of the taxpayer.  DECISION.  The deficiency should be computed in accordance with the foregoing findings of fact.  Final determination will be settled on consent or on 15 days' notice, under Rule 50.